

115 HR 583 IH: To direct the Federal Communications Commission to revoke certain changes to the ownership reporting requirements for noncommercial educational broadcast stations.
U.S. House of Representatives
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 583IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2017Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to revoke certain changes to the ownership
			 reporting requirements for noncommercial educational broadcast stations.
	
		1.Relief from certain ownership reporting requirements for noncommercial educational broadcast
			 stations
 (a)In generalNot later than 30 days after the date of the enactment of this Act, except as provided in subsection (b), the Federal Communications Commission shall take all actions necessary to—
 (1)revoke the changes to paragraphs (d), (e), and (f) of section 73.3615 of title 47, Code of Federal Regulations, and to Schedule 323–E of FCC Form 2100 that were adopted by the Commission on January 8, 2016, in the Report and Order, Second Report and Order, and Order on Reconsideration in the matter of Promoting Diversification of Ownership in the Broadcasting Services (FCC 16–1); and
 (2)maintain in effect or restore to effect such paragraphs and such Form as in effect immediately before the adoption of such Report and Order.
 (b)Retention of change to filing deadline for biennial reportsIn taking the actions required by subsection (a), the Commission shall retain the filing deadline of December 1 in all odd-numbered years for biennial ownership reports of noncommercial educational broadcast stations, but with information current as of a date not more than 60 days prior to the filing of the report. Nothing in this subsection shall be construed to prohibit the Commission from changing such deadline in a rulemaking proceeding that is conducted separately from any proceeding in which the Commission takes the actions required by subsection (a).
			